Exhibit 10.28

Description of 2010 Compensation Arrangements for

Certain Named Executive Officers of Fortune Brands, Inc.

Description of 2010 base salaries, annual executive incentive bonuses and
long-term incentive awards for certain named executive officers, constituting
Exhibit 10.28 to the Annual Report on Form 10-K of Fortune Brands, Inc., for the
fiscal year ended December 31, 2009.

Base Salaries

 

Executive Officer

   2010 Salary

Bruce A. Carbonari

   $ 1,133,000

Mark Hausberg

   $ 376,000

Christopher J. Klein

   $ 700,000

Patrick J. Koley

   $ 416,000

Craig P. Omtvedt

   $ 649,000

Mark A. Roche

   $ 538,000

Annual Executive Incentive Bonus

On February 22, 2010, the Compensation and Stock Option Committee (the
“Committee”) of the Company’s Board of Directors established performance goals
under the Company’s Annual Executive Incentive Compensation Plan for 2010. The
Plan covers officers of the Company holding the office of Vice President or a
more senior office. The Committee established as a performance goal an incentive
pool of 2.5% of 2010 adjusted net income (defined generally as the Company’s net
income from continuing operations) from which bonuses will be paid. The
Committee allocated a percentage of the pool to each participant in the plan.

After 2010 adjusted net income is determined, the Committee will approve the
actual bonuses. The Committee has discretion to award bonuses that are less than
the percentage of the pool allocated to each participant, and generally approves
bonuses that range from 0% to 200% of a target bonus amount. The target bonus
amount is a percentage of base salary. The percentage of the target bonus amount
awarded is based primarily on the Company’s earnings per share results, but in
no event can bonuses exceed a participant’s allocated percentage of the pool.

The allocated percentage of the pool is: 32% for Bruce A. Carbonari, Chairman of
the Board and Chief Executive Officer; 4.5% for Mark Hausberg, Senior Vice
President – Finance and Treasurer; 6.5% for Patrick J. Koley, Senior Vice
President – Strategy and Business Development; 12% for Craig P. Omtvedt, Senior
Vice President and Chief Financial Officer; and 8% for Mark A. Roche, Senior
Vice President, General Counsel and Secretary. The target bonus amount is: 130%
for Mr. Carbonari; 50% for Mr. Hausberg; 60% for Mr. Koley; 75% for Mr. Omtvedt;
and 60% for Mr. Roche.



--------------------------------------------------------------------------------

On February 22, 2010, the Committee established performance goals under the
annual bonus plan for Fortune Brands Home & Security LLC (“Home & Security,” the
Company’s home and security subsidiary) for Christopher J. Klein, Home &
Security’s President and Chief Executive Officer. The Plan covers executives of
Home & Security. The percentage of the target bonus amount awarded is based on
the weighted average operating income and working capital efficiency achieved by
each Home and Security operating company during 2010. Mr. Klein’s target bonus
is 75% of his base salary. The Committee generally approves bonuses that range
from 0% to 200% of a target bonus amount.

Long-Term Incentive Plan

Performance Awards

On February 22, 2010, the Committee granted performance awards to named
executive officers for the 2010-2012 performance period contingent upon certain
performance goals being met. Named executive officers will be paid the target
number of shares if the Company achieves 100% of the target average annual
return on invested capital and cumulative earnings per share. An additional
amount of shares will be paid if the Company exceeds the goals, but the maximum
number of shares paid will not exceed 150% of the target amount. If the minimum
goals are not achieved, no shares will be paid.

The target number of shares is: 49,500 for Mr. Carbonari; 4,500 for Hausberg;
15,100 for Mr. Klein; 6,100 for Mr. Koley; 18,200 for Mr. Omtvedt; and 12,000
for Mr. Roche.

Restricted Stock Units

On February 22, 2010, the Committee granted restricted stock unit awards
(“RSUs”) to named executive officers for the 2010-2012 performance period. Each
RSU represents the contingent right to receive one share of the Company’s common
stock. Full payment of the RSUs will be made if (a) the named executive officer
remains employed with the Company through January 31, 2013 and for the named
executive officers subject to Section 162(m) of the Internal Revenue Code,
certain performance goals are met; or (b) if the named executive officer retires
and complies with a non-compete provision during the performance period and for
the named executive officers subject to Section 162(m), certain performance
goals are met; or (c) in the event of the named executive officer’s death or
disability. The number of restricted stock units granted was: 41,900 for
Mr. Carbonari; 3,800 for Hausberg; 12,800 for Mr. Klein; 5,200 for Mr. Koley;
15,400 for Mr. Omtvedt; and 10,200 for Mr. Roche.

Stock Options

On February 22, 2010, the Committee granted stock options to named executive
officers. The stock options vest in three equal annual installments beginning on
February 22, 2011 and will expire on February 22, 2017. The exercise price of
the stock options granted was $43.67, the closing price of the Company’s common
stock on the date of grant. The number of stock options granted was: 139,400 for
Mr. Carbonari; 12,700 for Mr. Hausberg; 42,600 for Mr. Klein; 17,100 for Mr.
Koley; 51,300 for Mr. Omtvedt and 33,800 for Mr. Roche.

Cash Long-Term Incentive

On February 22, 2010, the Committee granted a cash long-term incentive award to
Mr. Klein for the 2010-2012 performance period, contingent upon certain
performance goals being met. Mr. Klein was awarded 1,000 long-term incentive
units, with a value of $400 per unit, to be paid in cash if the target
performance goals are achieved. The target goal is based on the weighted average
operating income and return on net tangible assets achieved by each home and
security operating company during the performance period. An additional amount
per unit will be paid if the Home and Security business unit exceeds the goals,
but the maximum total award will not exceed 250% of the target goal. If the
minimum goals are not achieved, no award will be paid. Mr. Klein is the only
named executive officer eligible for this long-term incentive.